 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Unknown Parties, et al.,                          No. CV-15-00250-TUC-DCB
10                  Plaintiffs,                        ORDER
11   v.
12   Kirstjen M Nielsen, et al.,
13                  Defendants.
14
15          The Plaintiffs’ Motion for Partial Summary Judgment (Doc. 346) and Defendants’
16   Response (Doc. 355, 356) are lodged under seal, pending a ruling from this Court on
17   Defendants’ Partial Motion to Seal Documents. Defendants move to seal exhibits to the
18   Plaintiffs’ Motion for Partial Summary Judgment as follows: Exhibit 6, Tucson Sector e3
19   Detention Module (e3DM) data; Exhibit 9, Appendix 8.10: Hold Rooms of the U.S.
20   Customs and Border Protection Security, Policy, and Procedures Handbook. Defendants
21   ask that personally identifiable information be redacted in Exhibit 18, Surveillance Video
22   Screenshots, Douglas Station and Exhibit 8, Bandemer Expert Report at page 6.
23          The Plaintiffs do not object to sealing Exhibit 9. Plaintiffs agree that personally
24   identifying information of detainees should be sealed. The Court finds that the baby’s face
25   in Exhibit 18 is not personally identifiable. The Plaintiffs shall file Exhibits 6 and 8
26   redacted for names, social security numbers, and A-file numbers.
27
28
 1          “An A-number is a unique personal identifier assigned to a non-citizen.”
 2   www.uscis.gov at A-File Numbered Below 8 Million. In this way, an A-number is
 3   sufficiently like a social security number to warrant redaction.
 4          Accordingly,
 5          IT IS ORDERED that the Defendants’ Partial Motion to Seal Documents (Doc.
 6   351) IS GRANTED IN PART AND DENIED IN PART, as follows:
 7          1. The Clerk of the Court shall file the Motion for Partial Summary Judgment
 8             lodged under seal (Doc. 346) into the public Record without sealing, except for
 9             Attachment 6, Exhibits 1-12 (Doc. 346-6).
10          2. Within five days of the filing date of this Order, the Plaintiffs shall file Exhibits
11             1-12 into the record, with Exhibits 6 and 8 redacted for personally identifying
12             information: names, social security numbers, and A-numbers.
13          3. The Clerk of the Court shall file the Response to the Motion for Partial Summary
14             Judgment, lodged under seal (Docs. 355, 356), into the public Record without
15             sealing.
16          4. The Reply remains as filed on September 12, 2018. (Doc. 359)
17          Dated this 16th day of January, 2019.
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
